Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordyn Dougherty on 21 March 2022.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1 has been amended to read as follows:

1.	(Currently Amended)  A two dimensional magnetic recording (TDMR) head, comprising:
a first reader including:
a first lower shield having a first width at a media facing surface;
a first seed layer disposed in contact with the first lower shield, the first seed layer having the first width at the media facing surface;
a first dual free layer (DFL) sensor disposed over the first lower shield comprising a first magnetic free layer and a second magnetic free layer, [[a]] the first magnetic free layer of the first dual free layer sensor being disposed in contact with the first seed layer; and

at least one first synthetic antiferromagnetic (SAF) structure disposed adjacent to the first DFL sensor, the at least one first SAF structure comprising a first lower soft bias layer, a first spacer layer disposed on the first lower soft bias layer, and a first upper soft bias layer disposed on the first spacer layer and in contact with the first upper shield layer;
an insulating reader separation gap disposed over the first reader, the insulating reader separation gap disposed in contact with the first upper shield layer; and
a second reader disposed over the insulating reader separation gap, the second reader including:
a second lower shield, the second lower shield being a single layer and having the first width at the media facing surface;
a second seed layer disposed in contact with the second lower shield, the second seed layer having the first width at the media facing surface;
a second DFL sensor disposed over the second lower shield, the second DFL sensor being aligned with the first DFL sensor at an air bearing surface, wherein a third magnetic free layer of the second DFL sensor is disposed in contact with the second seed layer; and
a second upper shield layer disposed over the second DFL sensor.

Reasons for Allowance
Claims 1-5, 7-15 and 17-22 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments/remarks filed 18 March 2022 were found to be persuasive and the claims are allowable over the prior art of record for the reasoning provided therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CRAIG A. RENNER/Primary Examiner, Art Unit 2688